Exhibit 99.1 The Bancorp, Inc. Reports Third Quarter 2014 Financial Results Wilmington, DE – October 30, 2014 – The Bancorp, Inc. ("Bancorp") (NASDAQ: TBBK), a financial holding company, today reported financial results for third quarter 2014. Bancorp reported net income from continuing operations of $1.5 million for third quarter 2014 compared to net income of $2.2 million from continuing operations in third quarter 2013, and respective diluted earnings per share of $.04 and $.06.Pre tax income from continuing operations amounted to $1.5 million for third quarter 2014, and reflected $2.7 million of Bank Secrecy Act and look back consulting expenses. Income from continuing operations does not include any income which would result upon the reinvestment of the proceeds of the planned sale of $1.2 billion of commercial loans as explained in the chief executive officer’s comments below. As a result of discontinued operations in third quarter 2014, Bancorp recorded a loss of $16.8 million or $.45 diluted loss per share for that period, compared to net income of $4.8 million or $.13 diluted earnings per share in third quarter 2013. Financial Highlights Discontinued Operations: · Bancorp has decided to discontinue its commercial lending operations. The loans which constitute that portfolio are in the process of disposition. This represents a strategic continuation of the shift to a focus on Bancorp’s specialty lending including small fleet leasing, security backed lines of credit (“SBLOC”), CMBS origination and SBA lending. The discontinuance resulted in a charge to earnings of $18.3 million, net of tax. Continuing Operations: · 44% increase in net interest income to $15.4 million compared to $10.7 million in third quarter 2013. · 21% increase in prepaid card fees to $12.3 million compared to $10.2 million in third quarter 2013. · 33% increase in card processing and ACH fees to $1.4 million. · Increases over prior year targeted loan balances:SBA lending 65%, SBLOC 44%, Leasing 14%. Loans in continuing operations and loans held for sale totaled $1.0 billion at September 30, 2014. · Tax equivalent yield on earning assets increased to 2.65% compared to 2.19% in third quarter 2013. · Tier one capital to assets, tier one capital torisk assets and total capital to risk assets were 8.10%, 12.95% and 13.11%, compared to well capitalized minimums of 5%, 6% and 10%. Betsy Z. Cohen, Bancorp’s Chief Executive Officer, said, “As part of our strategic evaluation of the asset composition of the bank, we have decided to replace our commercial lending with a greater emphasis on the specialty lending segments which we have been describing over the last 12 months - small fleet leasing, security backed lines of credit and SBAlending. As a result of our greater emphasis on these targeted specialty lending segments, they have experienced substantial 12 month over 12 month growth rates as follows: SBA 65%,SBLOC (Security Backed Lines of Credit)44%and leasing14%. At September 30, 2014, the totaloutstandingfor these continuing lines and the CMBS loans held for sale, on which we also earn a spread, exceeded one billion dollars. Our decision was based upon our expectation that the specialty lending segments will provide better risk adjusted yields, greater granularity compared to various types of commercial lending and, thus, a more predictable earnings stream. During the transition of our commercial lending operation to our targeted specialty lending operations, we expect that, on an interim basis, our investment securities portfolio will expand. 1 In connection with the discontinuance of our commercial loan portfolio and the resulting charge to earnings, an independent third party expert has provided a fair value analysis of the commercial loan portfolio for purposes of reflecting discontinued assets on our balance sheet. This analysis resulted in a valuation of the approximate $1.2 billion discontinued portfolio, and the related valuation adjustment and the operations of this segment are reflected in the quarterly loss of $16.8 million.This valuation is an estimate only, based on current circumstances and the actual sales price could be significantly greater or lesser than the estimate, which could materially affect results of operations in future quarters. We have commenced the process of seeking buyers for our commercial loan portfolio. The income and other financial statements segregate discontinued operations from continuing operations. While continuing operations exclude interest income on the commercial loan portfolio, that line item does not include any income from reinvestment of proceeds from the sale of the commercial loan portfolio. Based upon the current interest rate environment, our investment advisor has modeled portfolio reinvestment at a 1.75% yield; however, that yield could be materially more or less at the actual time of reinvestment, as a result of the then-current interest rate environment, the sectors in which we invest or other economic factors.Book value at September 30, 2014 amounted to $9.45 compared to $9.39 at September 30, 2013. The Bank remains well capitalized.” Financial Results Bancorp reported net income from continuing operations of $1.5 million for third quarter 2014 compared to net income of $2.2 million from continuing operations in third quarter 2013, and respective diluted earnings per share of $.04 and $.06. After discontinued operations, Bancorp reported net loss to common shareholders for the three months ended September 30, 2014 of $16.8 million, or loss per share of $0.45, based on 37,708,862weighted average shares outstanding, compared to net income available to common shareholders of $4.8 million, or diluted earnings per share of $0.13, based on 38,283,317 weighted average diluted shares outstanding, for the three months ended September 30, 2013.The $16.8 million loss reflected a 51% effective income tax benefit based upon an estimated annualized tax rate.That tax rate exceeds the 35% statutory tax rate primarily due to the impact of tax exempt municipal bond interest. Conference Call Webcast You may access the LIVE webcast of Bancorp's Quarterly Earnings Conference Call at 8:00 AM EDT Friday, October 31, 2014 by clicking on the webcast link on Bancorp's homepage at www.thebancorp.com. Or, you may dial 877.280.4962, access code 69319357.You may listen to the replay of the webcast following the live call on Bancorp's investor relations website or telephonically until Friday, November 7, 2014 by dialing 888.286.8010, access code 19205886. About Bancorp The Bancorp, Inc. is a financial holding company that operates The Bancorp Bank, an FDIC-insured commercial bank that delivers a full array of financial services both directly and through private-label affinity programs. Forward-Looking Statements Statements in this earnings release regarding The Bancorp, Inc.’s business which are not historical facts are "forward-looking statements" that involve risks and uncertainties. These statements may be identified by the use of forward-looking terminology, including but not limited to the words “may,” “believe,” “will,” “expect,” “look,” “anticipate,” “estimate,” “continue,” or similar words.For further discussion of the risks and uncertainties to which these forward-looking statements may be subject, see The Bancorp, Inc.’s filings with the SEC, including the “Risk Factors” sections of The Bancorp Inc.’s filings. These risks and uncertainties could cause actual results to differ materially from those projected in the forward-looking statements. The forward-looking statements speak only as of the date of this presentation. The Bancorp, Inc. does not undertake to publicly revise or update forward-looking statements in this presentation to reflect events or circumstances that arise after the date of this presentation, except as may be required under applicable law. The Bancorp, Inc. Contact Andres Viroslav 215-861-7990 aviroslav@thebancorp.com 2 The Bancorp, Inc. Financial highlights (unaudited) Three months ended Nine months ended September 30, September 30, (dollars in thousands except per share data) Condensed income statement Net interest income $ Provision for loan and lease losses Non-interest income Service fees on deposit accounts Card payment and ACH processing fees Prepaid card fees Gain on sale of loans Gain (loss) on sales of investment securities ) 42 Other than temporary impairment of investment securities - - - ) Leasing income Debit card income Affinity fees Other non-interest income Total non-interest income Non-interest expense Bank Secrecy Act and lookback consulting expenses - - Other non-interest expense Total non-interest expense Income from continuing operations before income tax expense Income tax expense 45 Net income from continuing operations Net income (loss) from discontinued operations, net of tax ) ) Net income (loss) available to common shareholders $ ) $ $ ) $ Net income per share from continuing operations - basic $ Net income (loss) per share from discontinued operations - basic $ ) $ $ ) $ Net income (loss) per share - basic $ ) $ $ ) $ Net income per share from continuing operations - diluted $ Net income (loss) per share from discontinued operations - diluted $ ) $ $ ) $ Net income (loss) per share - diluted $ ) $ $ ) $ Weighted average shares - basic Weighted average shares - diluted 3 Balance sheet September 30, June 30, December 31, September 30, (dollars in thousands) Assets: Cash and cash equivalents Cash and due from banks $ Interest earning deposits at Federal Reserve Bank Securities sold under agreements to resell Total cash and cash equivalents Investment securities, available-for-sale, at fair value Investment securities, held-to-maturity Loans held for sale, at fair value Loans, net of deferred fees and costs Allowance for loan and lease losses ) Loans, net Federal Home Loan Bank & Atlantic Central Bankers Bank stock Premises and equipment, net Accrued interest receivable Intangible assets, net Other real estate owned - - - Deferred tax asset, net Assets held for sale Other assets Total assets $ Liabilities: Deposits Demand and interest checking $ Savings and money market Time deposits 24 24 Time deposits, $100,000 and over - - Total deposits Securities sold under agreements to repurchase Accrued interest payable - - - 73 Subordinated debenture Liabilities held for sale Other liabilities Total liabilities $ Shareholders' equity: Common stock - authorized, 50,000,000 shares of $1.00 par value; 37,808,862 and 37,720,945 shares issued at September 30, 2014 and 2013, respectively Treasury stock (100,000 shares) Additional paid-in capital Retained earnings Accumulated other comprehensive income Total shareholders' equity Total liabilities and shareholders' equity $ 4 Average balance sheet and net interest income Three months ended September 30, 2014 Three months ended September 30, 2013 (dollars in thousands) Average Average Average Average Assets: Balance Interest Rate Balance Interest Rate Interest-earning assets: Loans net of unearned fees and costs ** $ $ % $ $ % Leases - bank qualified* % % Investment securities-taxable % % Investment securities-nontaxable* % % Interest earning deposits at Federal Reserve Bank % % Federal funds sold/securities purchased under agreement to resell % % Net interest earning assets % % Allowance for loan and lease losses ) ) Assets held for sale % % Other assets $ $ Liabilities and Shareholders' Equity: Deposits: Demand and interest checking $ $ % $ $ % Savings and money market % % Total deposits % % Repurchase agreements 13 % 13 % Subordinated debt % % Total deposits and interest bearing liabilities % % Liabilities held for sale % % Other liabilities Total liabilities Shareholders' equity $ $ Net interest income on tax equivalent basis* $ $ Tax equivalent adjustment Net interest income $ $ Net interest margin * % % * Full taxable equivalent basis using a 35% statutory tax rate. ** Includes loans held for sale. 5 Average balance sheet and net interest income Nine months ended September 30, 2014 Nine months ended September 30, 2013 (dollars in thousands) Average Average Average Average Assets: Balance Interest Rate Balance Interest Rate Interest-earning assets: Loans net of unearned fees and costs ** $ $ % $ $ % Leases - bank qualified* % % Investment securities-taxable % % Investment securities-nontaxable* % % Interest earning deposits at Federal Reserve Bank % % Federal funds sold/securities purchased under agreement to resell % % Net interest-earning assets % % Allowance for loan and lease losses ) ) Assets held for sale % % Other assets $ $ Liabilities and Shareholders' Equity: Deposits: Demand and interest checking $ $ % $ $ % Savings and money market % % Total deposits % % Short-term borrowings 7 - % - - % Repurchase agreements 37 % 39 % Subordinated debt % % Total deposits and interest bearing liabilities % % Liabilities held for sale % % Other liabilities Total liabilities Shareholders' equity $ $ Net interest income on tax equivalent basis* Tax equivalent adjustment Net interest income $ $ Net interest margin * % % * Fully taxable equivalent basis using a 35% statutory tax rate ** Includes loans held for sale. 6 Allowance for loan and lease losses: Nine months ended Year ended September 30, September 30, December 31, (dollars in thousands) Balance in the allowance for loan and lease losses at beginning of period (1) $ $ $ Loans charged-off: SBA non real estate, student loan commercial and commercial mortgage 42 2 44 SBA construction - - - Direct lease financing - 30 SBLOC and other consumer loans Total Recoveries: SBA non real estate, student loan commercial and commercial mortgage - - - SBA construction - - - Direct lease financing - 8 8 SBLOC and other consumer loans 18 22 53 Total 18 30 61 Net charge-offs Provision charged to operations Balance in allowance for loan and lease losses at end of period $ $ $ Net charge-offs/average loans % % % Net charge-offs/average loans (annualized) % % % Net charge-offs/average assets % % % (1) Excludes activity from assets held for sale Loan portfolio: September 30, June 30, December 31, September 30, (dollars in thousands) SBA non real estate and student loan commercial $ SBA commercial mortgage SBA construction 51 - Total commercial loans Direct lease financing SBLOC and other consumer loans Unamortized loan fees and costs Total loans, net of deferred loan fees and costs $ (1) Security backed lines of credit 7 Capital Ratios Tier 1 capital Tier 1 capital Total capital to average assets to risk-weighted assets to risk-weighted assets As of September 30, 2014 Bancorp 8.10% 12.95% 13.11% The Bancorp Bank 7.51% 12.03% 12.19% "Well capitalized" institution (under FDIC regulations) 5.00% 6.00% 10.00% As of December 31, 2013 Bancorp 8.58% 14.57% 15.83% The Bancorp Bank 6.72% 11.40% 12.66% "Well capitalized" institution (under FDIC regulations) 5.00% 6.00% 10.00% Three months ended Nine months ended September 30, September 30, Selected operating ratios: Return on average assets (annualized) nm % nm % Return on average equity (annualized) nm % nm % Net interest margin % Book value per share $ September 30, June 30, December 31, September 30, Asset quality ratios: Nonperforming loans to total loans (1) % Nonperforming assets to total assets (1) % Allowance for loan and lease losses to total loans % Nonaccrual loans $ Other real estate owned - - - Total nonperforming assets $ Loans 90 days past due still accruing interest $ Three months ended September 30, June 30, December 31, September 30, Gross dollar volume (GDV): Prepaid card GDV $ (1) Nonperforming loan and asset ratios include nonaccrual loans and loans 90 days past due still accruing interest. 8
